DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on January 22, 2021.
Claims 1-15 are currently pending in the application and are considered in this Office action, with claims 1, 3, 6-9, 11, and 14-15 amended.
The objection of Drawings has been withdrawn in response to Applicant’s amendment to claim 11.
The objection to Specification has been withdrawn in response to Applicant’s amendments to Title and Abstract.
The rejection of claim 11 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendment to claim 11, however a new rejection has been made, as discussed below.

Response to Applicant’s Arguments
Because claim 1 has been amended, the rejection of the claim, and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments with respect to claim 1 and cited prior art references Jung (US 2015/0145388 A1) and Hunnell (US 2011/0248611 A1) have been considered but they are not persuasive. 
Applicant argues that neither Jung nor Hunnell, either taken in alone or in combination, teaches or suggests the features of claim 1 as amended, and that in particular, it is clear that the coupling portion 61a in Jung is not a pin member including a coupling portion coupled to the cabinet and a separation prevention portion extending obliquely upward from the coupling portion, with at least a portion of the separation prevention portion configured to pass through the through hole and configured to limit an amount of movement of the top cover during operation of the washing machine. Examiner respectfully disagrees with applicant and maintains the position that the coupling member 61a of Jung alone, or alternatively, further modified with a narrower shape taught by Hummel and directly coupled to the cabinet taught by Kim (US 2005/0012439 A1) meets the limitation “a pin member” recited in claim 1, in the broadest reasonable interpretation. Examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the neither Jung nor Hunnell, either taken in alone or in combination, teaches or suggests the features of claim 1 as amended, without specifically pointing out how the language of the claim patentably distinguishes them from the references, e.g. without providing any further explanation of why the coupling portion of Jung, optionally  modified with the shape of Hunnell and direct coupling of Kim ‘439, is clearly not the recited pin member.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “a top cover including a through hole coupled to the upper side of the cabinet, and a pin member coupled to an upper side of the cabinet” should be changed to “a top cover including a through hole and coupled to an upper side of the cabinet, and a pin member coupled to the upper side of the cabinet”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites the limitation “a front portion of the upper flange”. It is not clear whether this recitation refers to the same limitation as the limitation “a front portion of the upper flange” recited in claim 10. For the purpose of this examination it is interpreted as the same limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0145388 A1, cited in IDS), hereinafter Jung, Hunnell et al. (US 2011/0248611 A1, cited in IDS), hereinafter Hunnell, and Kim et al. (US 2005/0012439 A1), hereinafter Kim ‘439.
Regarding claim 1, Jung discloses a washing machine (100, Fig. 1) comprising a cabinet (10); a top cover (upper cover 50, Fig. 4) including a through hole (accommodation portion 50a, Fig. 9, para 65) and coupled to an upper side of the cabinet (e.g. Fig. 11, para 76), and a coupling member (61a) that protrudes obliquely from the panel 61 (e.g. Figs. 5 and 9, paras 65, 67) and is arranged on the upper side of the cabinet (e.g. Fig. 3, para 65). The proximal end of the coupling portion 61a (i.e. the portion of 61a adjacent to the panel 61) is coupled to the cabinet (via 61, Fig. 4, para i.e. capable, to limit an amount of movement of the top cover. Thus, the coupling member (61a) disclosed by Jung is interpreted as the claimed pin member (see annotated Fig. 9 below). 

    PNG
    media_image1.png
    496
    649
    media_image1.png
    Greyscale

As an alternative interpretation of the pin as being a narrow and slender projecting element, Hunnell teaches a washing machine comprising coupling members (e.g. 44, 50) having narrow projecting arms (48, 54, e.g. Fig. 5A). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
The coupling portion (61a) is integrally coupled to the panel (61) coupled to the upper side of the cabinet, and thus, the coupling portion (61a) is coupled to the upper portion of the upper side of the cabinet (via panel 61), as claimed. As an alternative interpretation of the pin member being directly coupled to the cabinet, Kim ‘439 teaches a washing machine (1, Fig. 1) comprising a top cover (50), a cabinet (10); a coupling member (100, e.g. Fig. 2A, para 33) comprising a separation prevention portion (112) obliquely extending upward, and a coupling portion (121), and a coupling hole (31) into which the coupling portion inserted (Fig. 3, para 36). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the coupling member of Jung as a separate element coupled to the cabinet, as taught by Kim ‘439, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) regarding Making Separable. The motivation for doing so would be ease of replacement of the pin member.
Regarding claim 2, Jung discloses that the cabinet (10) includes an upper flange (panel 61, e.g. Fig. 4) extending horizontally from an upper end portion of the cabinet (Fig. 3). The disclosed horizontal positioning is at an angle from the vertical orientation 
Kim ‘439 teaches an upper flange bent from an upper end portion of the cabinet (Fig. 1) having a coupling hole (31) into which the coupling portion inserted (Fig. 3, para 36). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the upper flange of Jung integrally with the upper end portion of the cabinet by bending the upper end portion of the cabinet, as taught by Kim ‘439, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04(V)(B) regarding Making Integral.
Regarding claim 3, in the arrangement disclosed by Jung, when the top cover (50) is coupled to the upper flange (61), the through hole (50a) is located at a first location (lowest position adjacent the coupling portion, see annotated Fig. 9 above). The upper end of the pin member (61a) disclosed by Jung is configured, i.e. capable,  to come into contact with the through hole (50a) when the through hole is moved upwards from the first location and to restrict the movement of the top cover, as claimed.
Regarding claim 4, an inclination angle of the separation prevention portion of the pin member (61a) disclosed by Jung with respect to the upper flange appears to be less than 35 degrees (see annotated Fig. 9 above), and thus, a person of ordinary skill viewing the drawing would also find such orientation of the separation prevention portion obvious.	
Regarding claim 9, Jung discloses that the pin member (61a) protrudes upward (e.g. annotated Fig. 9 above, para 67). The upper end of the pin member (61a) disclosed by Jung is interpreted as the claimed guide portion extending from the separation prevention portion in an upward direction of the cabinet (see annotated Fig. 9 above), and the through hole of Jung is configured, i.e. capable,  to being guided to be moved along the pin member, as claimed.
Regarding claim 10, Jung discloses that the pin member (61a) is located at a front portion of the upper flange (para 67).
Regarding claim 13, Jung discloses that the through hole (50a) includes a groove (para 67). The disclosed groove is interpreted as the claimed long hole having a long side extending in a direction corresponding to a direction to which the separation prevention portion extends. Further, Hunnell teaches a through hole (70) being a long hole having a long side extending in a direction corresponding to a direction to which the arm (e.g. 48) extends (Fig. 5A). it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the accommodation hole of Jung such that its long side extends in the direction corresponding to the direction to which the separation prevention portion extends, as taught by Hunnell, with no change in respective function, to yield the same and predictable result of forming an opening to insert the pin member, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be an easier insertion of the pin member into the through hole.
Regarding claim 14, in the arrangement disclosed by Jung, the separation prevention portion of the pin member (61a) is configured, i.e. capable, to come into contact with the through hole (50a) when the cover (50) on which the through hole (50a) is arranged is moved up from the first location to a second location that is higher than the first location, and to return the through hole downwardly to the first location (by gravity, Fig. 9).
Regarding claim 15, in the arrangement disclosed by Jung, the pin member (61a) includes a first location at which the through hole is located (when fully resting on the horizontal coupling portion, Fig. 9), and a bent portion (see annotated Fig. 9 above) located obliquely upward from the first location (location where a bottom surface of the pin member is vertically aligned with the upper left edge of the accommodation hole, Fig. 9), interpreted as a second location. The spacing between the first and second locations reads on the claimed separation prevention distance defined as a lateral distance between the first location and the second location. The pin member (61a) comprises the recited first and second locations, and it is configured, i.e. capable, to move the through hole within the separation prevention distance when the top cover becomes separated from the cabinet, while preventing further movement of the through holes outside of the separation prevention distance. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the pin member or the size of the accommodation hole as desired, with no change in respective function of allowing for insertion of the pin member into the accommodation hole and controlling the relative movement of the upper cover relative to the upper side of the cabinet, to yield the same and predictable result absent any .
Claims 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0145388 A1, cited in IDS), hereinafter Jung, Hunnell et al. (US 2011/0248611 A1, cited in IDS), hereinafter Hunnell, Kim et al. (US 2005/0012439 A1), hereinafter Kim ‘439, and Lybarger et al. (US 5,584,549), hereinafter Lybarger.
The reliance of Jung, Hunnell, and Kim ‘439 is set forth supra.
Regarding claim 5, Jung modified with Kim ‘439 does not disclose a fixing bracket coupled to the coupling portion below the upper flange to fix the coupling portion inserted into the coupling hole. 
Lybarger teaches a washing machine (10, Fig. 2) comprising a cabinet (Fig. 2), a top cover (15) comprising a through hole (41, Fig. 3), an upper flange (26) bent from the upper end portion of the cabinet (14, e.g. Fig. 2, col. 2 lines 47-48), a pin member (locking clip 40, Fig. 5) comprising a coupling portion (50) and a separation prevention portion (55), and that the upper flange (26) includes a coupling hole ( slot 41) in which the coupling portion of the pin member (40) is inserted (col. 3 lines 38-41), and a fixing bracket (upper support 19, Fig. 3 col. 2 lines 65-67), coupled the coupling portion below the upper flange (Fig. 3, col. 2 lines 65-68) to fix the coupling portion inserted into the coupling hole (Figs. 3 and 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing machine of 
Regarding claim 6, Kim ‘439 teaches that the upper flange comprises a groove (adjacent to 121) incised in one direction of the upper flange, and coupled to the coupling portion in a lateral direction of the cabinet (Fig. 3). Lybarger further teaches structural details of the fixing bracket corresponding to the respective structural details of the upper flange, thus the washing machine of Jung, Hunnell, Kim ‘439, and Lybarger comprises a fixing groove on the fixing bracket corresponding to the fixing groove of on the upper flange, taught by Kim ‘439.
Regarding claim 8, Kim ‘439 teaches that the pin member (100) extends downward from the coupling portion and includes a binder (122, 132b) configured to bind the coupling portion of the pin member to the upper flange to prevent the upper flange from becoming separated from the coupling portion, that a size of one side of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the coupling member of Jung inserted into the coupling hole, as taught by Kim ‘439 with the binder having a diameter that is larger than the diameter of the coupling portion taught by Kim ‘439, with no change in respective function, to yield the same and predictable result of controlling the vertical movement of the pin member. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to retain the coupling portion in the coupling hole.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0145388 A1, cited in IDS), hereinafter Jung, Hunnell et al. (US 2011/0248611 A1, cited in IDS), hereinafter Hunnell, Kim et al. (US 2005/0012439 A1), hereinafter Kim ‘439, Lybarger et al. (US 5,584,549), hereinafter Lybarger, and Kim et al. (US 2018/0044837 A1), hereinafter Kim ‘837.
The reliance of Jung, Hunnell, Kim ‘439, and Lybarger is set forth supra.
Regarding claim 7, Lybarger teaches an embodiment of the arrangement having the fixing bracket that includes a coupling hole to be vertically screw-coupled (Fig. 6). Lybarger does not explicitly teach that that the fixing bracket (19) is vertically screw-coupled with the upper flange (14).
Kim ‘837 teaches a washing machine (1001, Fig. 22), comprising a top cover (1100), coupled to the upper side of the cabinet (1020), and coupling assistant members (1090) coupled to the side frame having an internal frame (1130) having a through hole (1140) and an external frame (1100) having a pin member (1124, Figs. 25- 27), and that the fixing bracket (1090) comprises a screw hole (1091) to be vertically screw-coupled with the upper flange (1020, Fig. 28, para 269).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing machine of Jung, Hunnell, Kim ‘439, and Lybarger with the coupling holes to be vertically screw-coupled with the upper flange for the predictable result of connecting two surfaces, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The coupling holes are known in the art, as taught by Kim ‘837; and one of ordinary skill in the art would consider inclusion of the coupling hole for the reasons of improved connection between the upper flange and the fixing bracket. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0145388 A1, cited in IDS), hereinafter Jung, Hunnell et al. (US 2011/0248611 A1, cited in IDS), hereinafter Hunnell, Kim et al. (US 2005/0012439 A1), hereinafter Kim ‘439, and Chung et al. (US 2012/0216580 A1), hereinafter Chung.
The reliance of Jung, Hunnell, and Kim ’439 is set forth supra.
Regarding claim 11, Jung discloses a fixing bracket (62), and a hook member (62f) provided in a front portion of the fixing bracket (adjacent 61, e.g. Fig. 7). Jung does not disclose that the hook member is hook-coupled to the top cover. Hunnell teaches that the bracket (36) may be configured with other embossments, openings, slots, depressions, rails, flanges and the like, for support of the top panel 24 on the bracket 36 (para 18). Kim ‘439 teaches a hook member (300) and hook-coupled to the top cover (e.g. Fig. 5). Kim ‘439 does not teach that the hook member is provided in a front of the fixing bracket. Chung teaches a fixing bracket (118), a hook member (112) provided in a front portion of the fixing bracket (110) and hook-coupled to the top cover (e.g. Fig. 5). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing machine of Jung, Hunnell and Kim ‘439 with the fixing bracket having a hook member taught by Chung for the predictable result of providing positional aid between the top cover and the upper sides of the cabinet since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The arrangement of the fixing bracket and the hook member is known in the art, as taught by Chung; and one of ordinary skill in the art would consider inclusion of the fixing bracket with a hook member for the reasons of improved alignment and support of the top panel on the upper side of the cabinet. Therefore, the results would have been predictable to one of 
Regarding claim 12, Jung discloses a screw coupling member (62b) disposed on a rear surface of the cabinet and configured to screw-couple the cabinet and the top cover (Fig. 11, para 69).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711